                    Case 1:17-cv-04712-GHW-JLC Document 101 Filed 05/03/19 Page 1 of 2


                                                                                   USDC SDNY
                                                                                   DOCUMENT
                                                                                   ELECTRONICALLY FILED
                                                                                   DOC #:
                                                                                   DATE FILED: 05/03/19

 Office of                    May 2, 2019                                                      Nathaniel S. Boyer
 General Counsel                                                                               Counsel 

 Eve Burton 
 Senior Vice President        VIA ECF
 Chief Legal Officer 

 Jonathan R. Donnellan        Honorable Gregory H. Woods
 Mark C. Redman               United States District Court
 Vice President 
 Co‐General Counsel 
                              Southern District of New York
                              500 Pearl Street
 Kenan J. Packman             New York, NY 10007
 Maureen Walsh Sheehan                                          MEMORANDUM ENDORSED
 Ravi V. Sitwala  
 Jack Spizz 
 Associate General Counsel    Re:    Unopposed Letter Motion
 Carolene S. Eaddy                   for Extension of Time Regarding Pretrial Materials
 Jennifer G. Tancredi                Otto v. Hearst Communications, Inc., Case No. 1:17-cv-4712-GHW
 Debra S. Weaver 
 Senior Counsel 
                              Dear Judge Woods:
 Sultan Barazi 
 Liddy Barrow* 
 Nathaniel S. Boyer                    As you know, we represent Defendant Hearst Communications, Inc.
 Lisa Bozman                  (“Hearst”) in the above-referenced action, in which a bench trial on damages
 Andrea Chui                  is scheduled to commence on July 15, 2019. The deadline for the submission
 Adam Colón  
 Travis P. Davis              of pretrial materials is Monday, May 6, 2019. See Doc. No. 98. We write to
 Ignacio Diaz*                request (i) a one-week extension until May 13, 2019 for the parties to submit
 Kerry A. Flynn 
 Matthew Greenfield           all pretrial materials except for any motions in limine, and (ii) a two-week
 Carl G. Guida                extension until May 20, 2019, for the parties to submit motions in limine, if
 Diego Ibargüen               any. Counsel for Plaintiff Jonathan Otto consents to this request.
 Monika Jedrzejowska 
 Kate Mayer 
 Marianne Chow Newman                  The parties have been working cooperatively in preparing the joint
 Aimee Nisbet* 
 Sarah S. Park 
                              pretrial order, exchanging multiple drafts since April 2. A recent addition to
 Andrea S. Ryken              the draft, however, may necessitate motion practice that Hearst did not
 Eva M. Saketkoo              previously anticipate, and may cause Hearst to adjust various components of
 Jennifer Schanes 
 Aryn Sobo                    its pretrial filings (including direct examination declarations) which, as you
 Federica Tigani*             know, are to be filed concurrently with the joint pretrial order. Hearst
 Kitty Yang*                  believes that, with this modest extension, the parties may be able to eliminate
 Stephen H. Yuhan 
 Counsel                      or narrow their dispute, minimizing the burden on the Court.
 Catherine A. Bostron 
 Corporate Secretary 
                                    This is Hearst’s first request for an extension of this deadline. Mr.
                              Otto made one prior unopposed application for a one-week extension of this



                                                                                               300 West 57th Street
                                                                                               300 West 57th Street 
                                                                                               New York, NY 10019 
                                                                                               New York, NY 10019 
                                                                                               T 212.649.2030 
                                                                                               T 212.649.2030 
* Not admitted or                                                                              Nathaniel.Boyer@hearst.com 
                                                                                               F 212.649.2035 
  resident in New York                                                                         nathaniel.boyer@hearst.com 
            Case 1:17-cv-04712-GHW-JLC Document 101 Filed 05/03/19 Page 2 of 2



                         deadline, which the Court granted.


                                                                       Respectfully submitted,


                                                                       /s/ Nathaniel S. Boyer
                                                                       Nathaniel S. Boyer


                         cc:     Counsel of Record (via ECF)



Application granted. The parties are directed to submit all pre-trial materials other than motions in limine no
later than May 13, 2019 and motions in limine no later than May 20, 2019.
SO ORDERED.
                                                           _____________________________________
Dated: May 3, 2019                                                GREGORY H. WOODS
New York, New York                                               United States District Judge
